PER CURIAM.
We reverse a summary final judgment which was prematurely entered against the passenger and in favor of the common carrier: (1) because there remains a question of fact as to whether the bus driver had superior vantage to observe a substance in the boarding stairwell where the passenger slipped; and (2) where there were inferences that the substance had been in the stairwell for a sufficient length of time to have been observed and removed. Packer v. Winston Towers One Hundred Association, Inc., 377 So.2d 46 (Fla.3d DCA 1979); Dade County v. Ware, 295 So.2d 360 (Fla.3d DCA 1974); Marlowe v. Food Fair Stores of Florida, Inc., 284 So.2d 490 (Fla.3d DCA 1973), cert. denied, 291 So.2d 205 (Fla.1974).
The summary final judgment is reversed and remanded for further proceedings.